Exhibit 10.2

 

Execution Version

 

SUBSIDIARY GUARANTY AGREEMENT

 

Dated as of November 19, 2015

 

of

 

STORE CAPITAL ACQUISITIONS, LLC

 

relating to

 

$75,000,000 4.95% SENIOR NOTES, SERIES A, DUE NOVEMBER 21, 2022
$100,000,000 5.24% SENIOR NOTES, SERIES B, DUE NOVEMBER 21, 2024

 

OF

 

STORE CAPITAL CORPORATION

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

GUARANTY

 

1

 

 

 

 

 

SECTION 2.

 

OBLIGATIONS ABSOLUTE

 

3

 

 

 

 

 

SECTION 3.

 

WAIVER

 

3

 

 

 

 

 

SECTION 4.

 

OBLIGATIONS UNIMPAIRED

 

4

 

 

 

 

 

SECTION 5.

 

SUBROGATION AND SUBORDINATION

 

4

 

 

 

 

 

SECTION 6.

 

REINSTATEMENT OF GUARANTY

 

5

 

 

 

 

 

SECTION 7.

 

RANK OF GUARANTY

 

6

 

 

 

 

 

SECTION 8.

 

ADDITIONAL COVENANTS OF THE GUARANTOR

 

6

 

 

 

 

 

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR

 

6

 

 

 

 

 

Section 9.1.

 

Organization; Power and Authority

 

6

Section 9.2.

 

Authorization, Etc.

 

6

Section 9.3.

 

[Reserved]

 

6

Section 9.4.

 

Compliance with laws, Other Instruments, Etc.

 

6

Section 9.5.

 

Governmental Authorizations, Etc.

 

7

Section 9.6.

 

Information Regarding the Company

 

7

Section 9.7.

 

Solvency

 

7

 

 

 

 

 

SECTION 10.

 

[RESERVED]

 

7

 

 

 

 

 

SECTION 11.

 

TERM OF GUARANTY AGREEMENT

 

7

 

 

 

 

 

SECTION 12.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

8

 

 

 

 

 

SECTION 13.

 

AMENDMENT AND WAIVER

 

8

 

 

 

 

 

Section 13.1.

 

Requirements

 

8

Section 13.2.

 

Solicitation of Holders of Notes

 

8

Section 13.3.

 

Binding Effect

 

9

Section 13.4.

 

Notes held by Company, Etc.

 

9

 

 

 

 

 

SECTION 14.

 

NOTICES

 

9

 

i

--------------------------------------------------------------------------------


 

SECTION 15.

 

MISCELLANEOUS

 

9

 

 

 

 

 

Section 15.1.

 

Successors and Assigns; Joinders

 

9

Section 15.2.

 

Severability

 

10

Section 15.3.

 

Construction

 

10

Section 15.4.

 

Further Assurances

 

10

Section 15.5.

 

Governing Law

 

10

Section 15.6.

 

Jurisdiction and Process; Waiver of Jury Trial

 

10

Section 15.7.

 

[Reserved]

 

11

Section 15.8.

 

Reproduction of Documents; Execution

 

11

 

ii

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of November 19, 2015 (this “Guaranty
Agreement”), is made by STORE Capital Acquisitions, LLC, a Delaware limited
liability company (the “Initial Guarantor” and, together with any other entities
from time to time parties hereto pursuant to Section 15.1 hereof, each a
“Guarantor” and, collectively, the “Guarantors”) in favor of the Purchasers (as
defined below) and the other holders from time to time of the Notes (as defined
below). The Purchasers and such other holders are herein collectively called the
“holders” and individually a “holder.”

 

PRELIMINARY STATEMENTS:

 

I.                    STORE Capital Corporation, a Maryland corporation (the
“Company”), is entering into a Note Purchase Agreement dated November 19, 2015
(as amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty Agreement.
Capitalized terms used herein have the meanings specified in the Note Purchase
Agreement unless otherwise defined herein.

 

II.                    The Company has authorized the issuance of and proposes
to issue and sell, pursuant to the Note Purchase Agreement, of (i) $75,000,000
aggregate principal amount of the Company’s 4.95% Senior Notes, Series A, due
November 21, 2022 (the “Series A Notes”) and (ii) $100,000,000 aggregate
principal amount of the Company’s 5.24% Senior Notes, Series B, due November 21,
2024 (the “Series B Notes”).  The Series A Notes and the Series B Notes and any
other Notes that may from time to time be issued pursuant to the Note Purchase
Agreement (including any notes issued in substitution for any of the Notes) are
herein collectively called the “Notes” and each individually a “Note.”

 

III.                   It is a condition to the purchase by the Purchasers of
the Notes under the Note Purchase Agreement that this Guaranty Agreement shall
have been executed and delivered by the Initial Guarantor and shall be in full
force and effect.

 

IV.                     Each Guarantor is a direct or indirect Subsidiary of the
Company and will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Purchase Agreement. The governing body of
each Guarantor has determined that the incurrence of such obligations is in the
best interests of such Guarantor.

 

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Purchase Agreement and the purchase of the Notes by each of
the Purchasers, each Guarantor hereby covenants and agrees with, and represents
and warrants to each of the holders as follows:

 

SECTION 1.                                          GUARANTY.

 

Each Guarantor hereby irrevocably and unconditionally guarantees to each holder
the due and punctual payment in full of (a) the principal of, Make-Whole Amount,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or

 

--------------------------------------------------------------------------------


 

the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise), (b) any other sums which
may become due under the terms and provisions of the Notes or the Note Purchase
Agreement and (c) the performance of all other obligations of the Company under
the Note Purchase Agreement, (all such obligations described in clauses (a),
(b) and (c) above are herein called the “Guaranteed Obligations”).  The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectibility and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
or upon any other action, occurrence or circumstance whatsoever.  In the event
that the Company shall fail so to pay any of such Guaranteed Obligations when
due, each Guarantor agrees to pay the same when due to the holders entitled
thereto, without demand, presentment, protest or notice of any kind, in lawful
money of the United States of America, pursuant to the requirements for payment
specified in the Notes and the Note Purchase Agreement.  Each default in payment
of any of the Guaranteed Obligations shall give rise to a separate cause of
action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued in connection with
the Note Purchase Agreement may (but need not) make reference to this Guaranty
Agreement.

 

Each Guarantor agrees to pay all reasonable and documented costs and expenses
(including reasonable and documented attorneys’ fees of one special counsel for
the holders, taken as a whole, and, if reasonably required by the Required
Holders, one local counsel in each applicable jurisdiction and/or one specialty
counsel in each applicable specialty, for the holders, taken as a whole)
incurred by the Purchasers and each other holder of a Note in connection with
enforcing or defending (or determining whether or how to enforce or defend) the
provisions of the Note Purchase Agreement, the Notes and this Guaranty
Agreement.

 

Each Guarantor hereby acknowledges and agrees that each Guarantor’s liability
hereunder is joint and several with each other Guarantor and any other
Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Notes and the Note Purchase Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations of such Guarantor to the Maximum
Guaranteed Amount.  Such amendment shall not require the written consent of any
Guarantor or any holder and shall be deemed to have been automatically consented
to by each Guarantor and each holder.  Each Guarantor agrees that the Guaranteed
Obligations may at any time exceed the Maximum Guaranteed Amount without
affecting or impairing the obligation of such Guarantor.  “Maximum Guaranteed
Amount” means as of the date of determination with respect to a Guarantor the
lesser of (a) the amount of the Guaranteed Obligations outstanding on such date
and (b) the maximum amount that would not render such Guarantor’s liability
under this Guaranty Agreement subject to avoidance under Section 548 of the
United States Bankruptcy Code (or any successor provision) or any comparable
provision of applicable state law.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                                          OBLIGATIONS ABSOLUTE.

 

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes or the Note Purchase Agreement, shall not be subject to any
counterclaim, setoff, deduction or defense based upon any claim such Guarantor
may have against the Company or any holder or otherwise, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, any circumstance or condition whatsoever (whether or
not the Guarantor shall have any knowledge or notice thereof), including,
without limitation: (a) any amendment to, modification of, supplement to or
restatement of the Notes or the Note Purchase Agreement (it being agreed that
the obligations of each Guarantor hereunder shall apply to the Notes and the
Note Purchase Agreement as so amended, modified, supplemented or restated) or
any assignment or transfer of any thereof or of any interest therein in
accordance with the Note Purchase Agreement, or any furnishing, acceptance or
release of any security for the Notes or the addition, substitution or release
of any other Person or entity primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes or the Note Purchase
Agreement; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with such Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing) other than the indefeasible payment in
full in cash of the Guaranteed Obligations, and in any event however material or
prejudicial it may be to such Guarantor or to any subrogation, contribution or
reimbursement rights the Guarantor may otherwise have.  Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.

 

SECTION 3.                                          WAIVER.

 

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes or the Note Purchase Agreement, and of any of the matters referred to
in Section 2 hereof, (b) all notices which may be required by statute, rule of
law or otherwise to preserve any of the rights of any holder against such
Guarantor, including, without limitation, presentment to or demand for payment
from the Company or such Guarantor with respect to any Note, notice to the
Company or to such Guarantor of default or protest for nonpayment or dishonor
and the filing of claims with a court in the event of the bankruptcy of the
Company, (c) any right to require any holder to enforce, assert or exercise any
right, power or remedy including, without limitation, any right, power or remedy
conferred in the Note Purchase Agreement or the Notes, (d) any requirement for
diligence on the part of any holder and (e) any other act or omission or thing
or delay in doing any other act or thing which might in any manner or to any
extent vary the risk of the Guarantor

 

3

--------------------------------------------------------------------------------


 

or otherwise operate as a discharge of such Guarantor or in any manner lessen
the obligations of such Guarantor hereunder other than the indefeasible payment
in full in cash of the Guaranteed Obligations.

 

SECTION 4.                                          OBLIGATIONS UNIMPAIRED.

 

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor and without affecting its obligations hereunder, from time to time:
(a) to renew, compromise, extend, accelerate or otherwise change the time for
payment of, all or any part of the Notes or the Note Purchase Agreement; (b) to
change any of the representations, covenants, events of default or any other
terms or conditions of or pertaining to the Notes or the Note Purchase
Agreement, including, without limitation, decreases or increases in amounts of
principal, rates of interest, the Make-Whole Amount or any other obligation;
(c) to take and hold security for the payment of the Notes or the Note Purchase
Agreement, for the performance of this Guaranty Agreement or otherwise for the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the holders in their sole discretion may
determine; (e) to obtain additional or substitute endorsers or guarantors or
release any other Person or entity primarily or secondarily liable in respect of
the Guaranteed Obligations; (f) to exercise or refrain from exercising any
rights against the Company and others; and (g) to apply any sums, by whomsoever
paid or however realized, to the payment of the Guaranteed Obligations and all
other obligations owed hereunder.  The holders shall have no obligation to
proceed against any additional or substitute endorsers or guarantors or to
pursue or exhaust any security provided by the Company, any Guarantor or any
other Person or to pursue any other remedy available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, each Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Purchase Agreement, and such Guarantor shall forthwith pay
such accelerated Guaranteed Obligations.

 

SECTION 5.                                          SUBROGATION AND
SUBORDINATION.

 

(a)                    Each Guarantor will not exercise any rights which it may
have acquired by way of subrogation under this Guaranty Agreement, by any
payment made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Guaranty Agreement
unless and until all of the Guaranteed Obligations shall have been indefeasibly
paid in full in cash.

 

(b)                     Each Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other Guarantor owing
to such Guarantor, whether now existing or hereafter arising, including, without
limitation, all rights and claims described in

 

4

--------------------------------------------------------------------------------


 

clause (a) of this Section 5, to the indefeasible payment in full in cash of all
of the Guaranteed Obligations.  If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

 

(c)                     If any amount or other payment is made to or accepted by
a Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Guarantor for
the benefit of, and held in trust for the benefit of, the holders and shall be
paid over to the holders promptly, in the form received (together with any
necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty Agreement.

 

(d)                     Each Guarantor acknowledges that it is a direct or
indirect Subsidiary of the Company and will receive direct and indirect benefits
from the financing arrangements contemplated by the Note Purchase Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

 

(e)                     Each Guarantor hereby agrees that, to the extent that a
Guarantor shall have paid an amount hereunder to any holder that is greater than
the net value of the benefits received, directly or indirectly, by such paying
Guarantor as a result of the issuance and sale of the Notes (such net value, its
“Proportionate Share”), such paying Guarantor shall, subject to Section 5(a) and
5(b), be entitled to contribution from any Guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations.  Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such Guarantor seeking contribution and each
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Guarantor to which such contribution is owed.  Notwithstanding
the foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.

 

SECTION 6.                                          REINSTATEMENT OF GUARANTY.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other Guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.                                          RANK OF GUARANTY.

 

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Guarantor now or hereafter existing.

 

SECTION 8.                                          ADDITIONAL COVENANTS OF THE
GUARANTORS.

 

So long as any Notes are outstanding or the Note Purchase Agreement shall remain
in effect, each Guarantor agrees to comply with the covenants and agreements of
the Note Purchase Agreement, insofar as such covenants and agreements apply to
such Guarantor, as if such covenants and agreements were set forth herein in
full.

 

SECTION 9.                                          REPRESENTATIONS AND
WARRANTIES OF THE GUARANTORS.

 

Each Guarantor represents and warrants to each holder as follows:

 

Section 9.1.                                Organization; Power and Authority.
Such Guarantor is a corporation, limited liability company or other legal
entity, duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation, formation or organization, and is duly
qualified as a foreign entity and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Such Guarantor has the corporate, limited liability company or
other legal entity power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Guaranty Agreement and to
perform the provisions hereof.

 

Section 9.2.                                Authorization, Etc.  This Guaranty
Agreement has been duly authorized by all necessary corporate, limited liability
company or other legal entity action on the part of such Guarantor, and this
Guaranty Agreement constitutes a legal, valid and binding obligation of such
Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 9.3.                                [Reserved].

 

Section 9.4.                                Compliance with Laws, Other
Instruments, Etc.  The execution, delivery and performance by such Guarantor of
this Guaranty Agreement will not (i) (A) contravene, result in any breach of, or
constitute a default under, or (B) result in the creation of any Lien in respect
of, any property of such Guarantor or any of its Subsidiaries under, (x) any
indenture, mortgage, deed of trust, loan, purchase agreement, credit agreement
or lease, in any material respect, or (y) its corporate charter, by-laws,
limited liability agreement or other governing document or any shareholders
agreement to which it is subject or (z) any other agreement or instrument, in
any material respect, to which such Guarantor or any Subsidiary of such
Guarantor

 

6

--------------------------------------------------------------------------------


 

is bound or by which such Guarantor or any Subsidiary of such Guarantor or any
of their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to such Guarantor or any Subsidiary of such Guarantor in any material
respect or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any
Subsidiary of such Guarantor in any material respect.

 

Section 9.5.                                Governmental Authorizations, Etc. No
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Guarantor of this Guaranty Agreement.

 

Section 9.6.                                Information Regarding the Company. 
The Guarantor now has and will continue to have independent means of obtaining
information concerning the affairs, financial condition and business of the
Company.  No holder shall have any duty or responsibility to provide the
Guarantor with any credit or other information concerning the affairs, financial
condition or business of the Company which may come into possession of the
holders.  The Guarantor has executed and delivered this Guaranty Agreement
without reliance upon any representation by the holders including, without
limitation, with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Guaranteed Obligations or any loan or other financial
accommodation made or granted to the Company, (b) the validity, genuineness,
enforceability, existence, value or sufficiency of any property securing any of
the Guaranteed Obligations or the creation, perfection or priority of any lien
or security interest in such property or (c) the existence, number, financial
condition or creditworthiness of other guarantors or sureties, if any, with
respect to any of the Guaranteed Obligations.

 

Section 9.7.                                Solvency.  Assuming the limitation
of the Guaranteed Obligations to the Maximum Guaranteed Amount, upon the
execution and delivery hereof, such Guarantor will be solvent, will be able to
pay its debts as they mature, and will have capital sufficient to carry on its
business.

 

SECTION 10.                                   [RESERVED].

 

SECTION 11.                                   TERM OF GUARANTY AGREEMENT.

 

This Guaranty Agreement and all guarantees, covenants and agreements of each
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6; provided, however, any Guarantor
shall be released from its obligations hereunder if all requirements of
Section 9.7(b) of the Note Purchase Agreement are met.

 

7

--------------------------------------------------------------------------------


 

SECTION 12.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of any Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement.  Subject to the preceding sentence,
this Guaranty Agreement embodies the entire agreement and understanding between
each holder and the Guarantor and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

SECTION 13.                                   AMENDMENT AND WAIVER.

 

Section 13.1.                     Requirements.  Except as otherwise provided in
the fourth paragraph of Section 1 of this Guaranty Agreement, this Guaranty
Agreement may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders, except that no amendment or
waiver which results in the limitation of the liability of any Guarantor
hereunder (except to the extent provided in the fourth paragraph of Section 1 or
in Section 11 of this Guaranty Agreement) will be effective as to any holder
unless consented to by such holder in writing.

 

Section 13.2.                     Solicitation of Holders of Notes.

 

(a)                    Solicitation.  Each Guarantor will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof.  Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 13.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

 

(b)                     Payment.  Each Guarantor will not directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder as consideration for or as an inducement to the
entering into by any holder of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

(c)                     Consent in Contemplation of Transfer.  Any consent made
pursuant to this Section 13 by a holder that has transferred or has agreed to
transfer its Notes to the Company, any Subsidiary or any Affiliate (including
the Guarantor) of the Company and has provided or has agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted

 

8

--------------------------------------------------------------------------------


 

or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

Section 13.3.                     Binding Effect.  Any amendment or waiver
consented to as provided in this Section 13 applies equally to all holders and
is binding upon them and upon each future holder and upon each Guarantor without
regard to whether any Note has been marked to indicate such amendment or
waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant or agreement not expressly amended or waived or impair any right
consequent thereon.  No course of dealing between any Guarantor and the holder
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder.  As used herein, the term “this
Guaranty Agreement” and references thereto shall mean this Guaranty Agreement as
it may be amended, modified, supplemented or restated from time to time.

 

Section 13.4.                     Notes Held by Company, Etc.  Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Guaranty Agreement, or
have directed the taking of any action provided herein to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by any
Guarantor, the Company or any of their respective Affiliates shall be deemed not
to be outstanding.

 

SECTION 14.                                   NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

 

(a)                        if to a Guarantor, to in care of the Company at the
Company’s address set forth in the Note Purchase Agreement, or such other
address as such Guarantor shall have specified to the holders in writing, or

 

(b)                         if to any holder, to such holder at the addresses
specified for such communications set forth in Schedule A to the Note Purchase
Agreement, or such other address as such holder shall have specified to the
Guarantors in writing.

 

SECTION 15.                                   MISCELLANEOUS.

 

Section 15.1.                     Successors and Assigns; Joinder.  All
covenants and other agreements contained in this Guaranty Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns whether so expressed or not.

 

It is agreed and understood that any Person may become a Guarantor hereunder by
executing a Guarantor Supplement substantially in the form of Exhibit A attached
hereto and

 

9

--------------------------------------------------------------------------------


 

delivering the same to the Holders.  Any such Person shall thereafter be a
“Guarantor” for all purposes under this Guaranty Agreement.

 

Section 15.2.                     Severability.  Any provision of this Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 15.3.                     Construction.  Each covenant contained herein
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such express contrary provision) be deemed to
excuse compliance with any other covenant.  Whether any provision herein refers
to action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof.  All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement.  Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

 

Section 15.4.                     Further Assurances.  The Guarantor agrees to
execute and deliver all such instruments and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Guaranty Agreement.

 

Section 15.5.                     Governing Law.  This Guaranty Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the law
of a jurisdiction other than such State.

 

Section 15.6.                     Jurisdiction and Process; Waiver of Jury
Trial.  (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement.  To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)                     Each Guarantor consents to process being served by or on
behalf of any holder in any suit, action or proceeding of the nature referred to
in Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14.  The

 

10

--------------------------------------------------------------------------------


 

Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)                     Nothing in this Section 15.6 shall affect the right of
any holder to serve process in any manner permitted by law, or limit any right
that the holders may have to bring proceedings against any Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)                     EACH GUARANTOR AND THE HOLDERS HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

 

Section 15.7.                     [Reserved].

 

Section 15.8.                     Reproduction of Documents; Execution.  This
Guaranty Agreement may be reproduced by any holder by any photographic,
photostatic, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced.  Each Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 15.8 shall not prohibit any Guarantor or any other holder of Notes
from contesting any such reproduction to the same extent that it could contest
the original, or from introducing evidence to demonstrate the inaccuracy of any
such reproduction.  A facsimile or electronic transmission of the signature
page of a Guarantor shall be as effective as delivery of a manually executed
counterpart hereof and shall be admissible into evidence for all purposes.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Initial Guarantor has caused this Guaranty Agreement to
be duly executed and delivered as of the date and year first above written.

 

 

STORE Capital Acquisitions, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael Bennett

 

 

Name:

Michael Bennett

 

 

Title:

Executive Vice President

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR SUPPLEMENT

 

THIS GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of [          ,
20  ] is made by [          ], a [            ] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Purchase Agreement described below:

 

PRELIMINARY STATEMENTS:

 

I.                    Pursuant to the Note Purchase Agreement dated as of
November 19, 2015 (as amended, modified, supplemented or restated from time to
time, the “Note Purchase Agreement”), by and among STORE Capital Corporation, a
Maryland corporation (the “Company”), and the Persons listed on the signature
pages thereto (the “Purchasers”), the Company has issued and sold
(i) $75,000,000 aggregate principal amount of the Company’s 4.95% Senior Notes,
Series A, due November 21, 2022 (the “Series A Notes”) and (ii) $100,000,000
aggregate principal amount of the Company’s 5.24% Senior Notes, Series B, due
November 21, 2024 (the “Series B Notes” and together with the Series A Notes,
the “Notes” and individually a “Note”).

 

II.                    The Company is required pursuant to the Note Purchase
Agreement to cause the Additional Guarantor to deliver this Guarantor Supplement
in order to cause the Additional Guarantor to become a Guarantor under the
Subsidiary Guaranty Agreement dated as of November 19, 2015 executed by STORE
Capital Acquisitions, LLC (together with the Additional Guarantor and each other
entity that from time to time becomes a party thereto by executing a Guarantor
Supplement pursuant to Section 15.1 thereof, collectively, the “Guarantors”) in
favor of each holder from time to time of any of the Notes (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”).

 

III.                   The Additional Guarantor in a direct or indirect
Subsidiary of the Company and has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Purchase Agreement and the Notes issued thereunder.

 

IV.                     Capitalized terms used and not otherwise defined herein
have the definitions set forth in the Note Purchase Agreement.

 

Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Purchase Agreement and the Notes and to enable the
Company to comply with the terms of the Note Purchase Agreement, the Additional
Guarantor hereby covenants, represents and warrants to the holders as follows:

 

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement.  Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of

 

--------------------------------------------------------------------------------


 

the Notes the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) and the full and prompt performance of all Guaranteed
Obligations (as defined in Section 1 of the Guaranty Agreement) in the same
manner and to the same extent as is provided in the Guaranty Agreement,
(b) accepts and agrees to perform and observe all of the covenants set forth
therein, (c) waives the rights set forth in Section 3 of the Guaranty Agreement,
(d) agrees to perform and observe the covenants contained in Section 8 of the
Guaranty Agreement, (e) makes the representations and warranties set forth in
Section 9 of the Guaranty Agreement as of the date hereof and (f) waives the
rights, submits to jurisdiction, and waives service of process as described in
Section 15.6 of the Guaranty Agreement.

 

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor shall be made pursuant to Section 15 of the Guaranty
Agreement or as set forth below.

 

This Guarantor Supplement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of
New York, excluding choice-of-law principles of the law of such State that would
permit the application of the law of a jurisdiction other than such State.

 

[Add other relevant provisions as necessary.]

 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address for such Guarantor

 

2

--------------------------------------------------------------------------------